DETAILED ACTION
WITHDRAWN REJECTIONS
1. 	The 35 U.S.C. 103(a) rejection of Claims 1 – 3, 6 – 8, 13 and 15 – 19 as being unpatentable over Yoshimi (U.S. Patent Application Publication No. 2002/0068806 A1) in view of Kawahara et al (U.S. Patent No. 6,686,405 B1), of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claim 9 as being unpatentable over Yoshimi (U.S. Patent Application Publication No. 2002/0068806 A1) in view of Kawahara et al (U.S. Patent No. 6,686,405 B1) and further in view of Chou (U.S. Patent No. 5,286,575), of record on page 2 of the previous Action, is withdrawn.

3. 	The 35 U.S.C. 103(a) rejection of Claims 10-11 as being unpatentable over Yoshimi (U.S. Patent Application Publication No. 2002/0068806 A1) in view of Kawahara et al (U.S. Patent No. 6,686,405 B1) and further in view of Bekele (U.S. Patent No. 2010/0196730 A1), of record on page 2 of the previous Action, is withdrawn.

4. 	The 35 U.S.C. 103(a) rejection of Claim 12 as being unpatentable over Yoshimi (U.S. Patent Application Publication No. 2002/0068806 A1) in view of Kawahara et al (U.S. Patent No. 6,686,405 B1) and Bekele (U.S. Patent No. 2010/0196730 A1) and further in view of Ikeda et al (U.S. Patent No. 7,811,646 B2), of record on page 2 of the previous Action, is withdrawn.




NEW REJECTIONS
Claim Rejections – 35 USC § 103
6.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7. 	Claims 1 – 3, 6 – 8, 13 and 15 – 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsuboi et al (U.S. Patent Application Publication No. 2014/0018462 A1) in view of Yoshimi (U.S. Patent Application Publication No. 2002/0068806 Al) and Kawahara et al (U.S. Patent No. 6,686,405 B1).
With regard to Claim 1, Tsuboi et al disclose an ethylene – vinyl alcohol copolymer made by the same method as Example 4 of the instant specification, in terms of the  amount of vinyl acetate and pressure of ethylene and temperature of polymerization and reactor temperature and polymerization rate of the ethylene – vinyl acetate copolymer (paragraph  0218); the claimed relationship (i) would therefore obtained following a heat treatment in a nitrogen atmosphere at 220 degrees Celsius for 50 hrs; Tsuboi et al do not disclose acetaldehyde, and Yoshimi et al teach  ethylene – vinyl alcohol copolymer that is saponified ethylene – vinyl acetate (paragraph 0002), the ethylene – vinyl acetate having acetaldehyde in the amount of not more than 50 ppm 
Kawahara et al ‘405 teach ethylene – vinyl alcohol (column 5, lines 41 - 45) comprising an alkali metal salt of an organic acid in a content of 30 – 750  ppm (aliphatic carboxylate; column 15, lines 19 – 34) for the purpose of obtaining ethylene – vinyl alcohol having excellent thermal stability (column 5, lines 42 – 49).
It therefore would have been obvious for one of ordinary skill in the art to provide for 30 – 750 ppm of an alkali metal salt of an organic acid in order to obtain excellent thermal stability as taught by Kawahara et al ‘405. Although the disclosed range of amount is not identical to the claimed range, the range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 2, the claimed molecular weight is therefore obtained.
With regard to Claims 3 and 19, the claimed content of acetaldehyde is therefore obtained.
With regard to Claim 6, a second alkali metal salt is taught by Kawahara et al, in the same amount, because a plurality of alkali metal salts is taught (column 15, lines 17 – 28).

With regard to Claim 8, a polyolefin is disclosed by Tsuboi et al (paragraph 0165).
With regard to Claim 13, a film is disclosed by Tsuboi et al (paragraph 0092).
With regard to Claim 15, a multilayer structure is disclosed by Tsuboi et al (laminate; paragraph 0168).
With regard to Claims 16 – 17, a blow – molded container is disclosed by Tsuboi et al (bottle; paragraph 0178). However, the claimed aspects of ‘blow – molded’ and ‘thermoformed’ are directed to product – by – process limitations. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claim 18, because a container is disclosed, a container that is capable of containing fuel, therefore a fuel container, is disclosed.

8. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tsuboi et al (U.S. Patent Application Publication No. 2014/0018462 A1) in view of Yoshimi (U.S. Patent Application Publication No. 2002/0068806 A1) and Kawahara et al (U.S. Patent No. 6,686,405 B1) and further in view of Chou (U.S. Patent No. 5,286,575).
Tsuboi et al, Yoshimi and Kawahara et al disclose a copolymer as discussed above. A polyamide is disclosed (paragraph 0165 of Tsuboi et al). Tsuboi et al, Yoshimi and Kawahara et al fail to disclose a mass ratio of ethylene – vinyl alcohol that is 60/40 or greater and 95/5 or less.

It therefore would have been obvious for one of ordinary skill in the art to provide for 65 – 90%   ethylene – vinyl alcohol by weight in order to obtain a container that does not have breaks or discontinuities as taught by Chou.

9. 	Claims 10 – 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsuboi et al (U.S. Patent Application Publication No. 2014/0018462 A1) in view of Yoshimi (U.S. Patent Application Publication No. 2002/0068806 Al) and Kawahara et al (U.S. Patent No. 6,686,405 B1) and further in view of Bekele (U.S. Patent No. 2010/0196730 A1).
Tsuboi et al, Yoshimi and Kawahara et al teach a copolymer as discussed above. With regard to Claim 10, Tsuboi et al, Yoshimi and Kawahara et al fail to disclose an ethylene – vinyl alcohol ‘A’ having an ethylene content of 10 mol% or greater and 50 mol% or less and an ethylene – vinyl alcohol ‘F’ having an ethylene content of 30 mol% or greater and 60 mol% or less, and a value obtained by subtracting the ethylene content of the ethylene – vinyl alcohol copolymer ‘A’ from the ethylene content of the ethylene – vinyl alcohol copolymer ‘F’ that is 8 mol% or greater and a mass ratio of the ethylene – vinyl alcohol copolymer ‘A’ to the ethylene – vinyl alcohol copolymer ‘F’ that is 60/40 or greater and 95/5 or less.
Bekele teaches a blend comprising 65 weight percent of ethylene – vinyl alcohol having an ethylene content of 21 to 30 mol% and 35 weight percent of ethylene – vinyl alcohol having an ethylene content of 41 to 50 mol% (paragraph 0048) for the purpose of obtaining a barrier for a long period of time (paragraph 0072).

Although the disclosed range of ethylene content is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 11, a difference between a melting point of the ethylene – vinyl alcohol ‘A’ and ethylene – vinyl alcohol ‘F’ is 18 degrees Celsius (EVOH #1 and EVOH #2; paragraph 0074 of Bekele).

10. 	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tsuboi et al (U.S. Patent Application Publication No. 2014/0018462 A1) in view of Yoshimi (U.S. Patent Application Publication No. 2002/0068806 A1) and Kawahara et al (U.S. Patent No. 6,686,405 B1) and Bekele (U.S. Patent No. 2010/0196730 A1) and further in view of Ikeda et al (U.S. Patent No. 7,811,646 B2).
Tsuboi et al, Yoshimi, Kawahara et al and Bekele disclose a copolymer as discussed above. Tsuboi et al, Yoshimi, Kawahara et al and Bekele fail to disclose the claimed structural unit.
Ikeda et al teach ethylene – vinyl alcohol having the claimed structural unit (column 4, lines 5 – 20) for the purpose of obtaining superior barrier property, transparency and flexibility (column 1, lines 7 – 10).
.

11. 	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tsuboi et al (U.S. Patent Application Publication No. 2014/0018462 A1) in view of Yoshimi (U.S. Patent Application Publication No. 2002/0068806 A1) and Kawahara et al (U.S. Patent No. 6,686,405 B1) and further in view of Matsumoto et al (U.S. Patent No. 9,162,431 B2).
Tsuboi et al, Yoshimi and Kawahara et al disclose a copolymer as discussed above. Tsuboi et al, Yoshimi and Kawahara et al fail to disclose a metal vapor - deposition layer.
Matsumoto et al teach a film comprising ethylene – vinyl alcohol having a metal vapor –deposition layer (aluminum; column 3, lines 47 – 67; column 4, lines 1 – 10) for the purpose of obtaining a wrapping film (column 1, lines 5 – 10).
It therefore would have been obvious for one of ordinary skill in the art to provide for a metal vapor – deposition layer in order to obtain a wrapping film as taught by Matsumoto et al.

ANSWERS TO APPLICANT’S ARGUMENTS
12.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 1 – 3 and 6 – 19.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782